expresses himself in the same case thus: "In the present case it might not be considered as going far out of the way to believe (130)  that the testator meant this: that if either of the legatees should die before (in common parlance) they got their legacy, or before it vested in them, then the survivors should have it. However, the doctrine seems so well established that words of survivorship added toa tenancy in common are so construed as to prevent a lapse, and become inoperative at the death of the testator, that questions of that description may be considered as put to rest."
He cites a long array of authorities for the proposition.
These extracts are reproduced from the exhaustive discussion which the subject underwent to show that, as in Hilliard v. Kearney, where the discussion was not less thorough, the rule prevails in limitations of survivorship among tenants of property given to them in common; and further, that soon after the decision the present will was prepared by one of the Judges who participated in making it, and who had become familiar with the rules of construction applied to such testamentary dispositions.
To extend the limitations to all of the property given, and restrict the defeating contingencies to the testator's lifetime, would be to provide, by will, precisely what the law would have done upon the event, without any testamentary direction; an unnecessary provision, which it can scarcely be supposed the draftsman would have inserted.
To embrace all the property and tie it up until the death of the donee, whenever that might occur in the uncertain future, is inconsistent with the evident intent that each donee of a separate portion of the estate should have it absolutely, to use and dispose of as his own, and is wholly irreconcilable with so much of it as that the use and property are inseparable.
This is a fair and reasonable interpretation of the will, in harmony with its whole structure and the intention developed in the language used, to give it force and effect.
Cited: Buchanan v. Buchanan, 99 N.C. 314; Williams v. Lewis, post, 145; Rhyne v. Torrence, 109 N.C. 656; Kornegay v. Morris, 122 N.C. 202;Harrell v. Hagan, 147 N.C. 113; Campbell v. Cronly, 150 N.C. 468; Smithv. Lumber Co., 155 N.C. 392; Vinson v. Wise, 159 N.C. 656; Dunn v.Hines, 164 N.C. 120; Rees v. Williams, 165 N.C. 208; Springs v.Hopkins, 171 N.C. 492; Hunt v. Jones, 173 N.C. 553; Ryder v. Oates,ibid., 575; Bank v. Murray, 175 N.C. 65; Radford v. Rose, 178 N.C. 290;Goode v. Hearne, 180 N.C. 478; Dupree v. Daughtridge, 188 N.C. 197;McCullen v. Daughtry, 190 N.C. 219; Robertson v. Robertson, ibid., 562. *Page 123 
(131)